307 F.2d 590
UNITED STATES of America, Plaintiff-Appellee,v.Richard R. HARSHMAN, Defendant-Appellant.
No. 13586.
United States Court of Appeals Seventh Circuit.
Aug. 20, 1962, Rehearing Denied Sept. 14, 1962.

Francis Heisler, Mark L. Schwartzman, Chicago, Ill., for appellant.
James P. O'Brien, U.S. Atty., John Powers Crowley, Asst. U.S. Atty., Chicago, Ill., John Peter Lulinski, William O. Bittman, Asst. U.S. Attys., of counsel, for appellee.
Before SCHNACKENBERG, KNOCH, and KILEY, Circuit Judges.
KILLEY, Circuit Judge.


1
This is an appeal from a judgment upon a verdict of a jury, convicting defendant of violation of 12 of the Universal Military Training and Service Act1 by refusal to submit to induction into military service.  He was sentenced to the custody of the Attorney General for two and one-half years, and was fined $1,500.00.


2
A companion appeal, United States v. Parker, No. 13585, 307 F.2d 585, is being filed simultaneously herewith.


3
Harshman, like Parker, was classified as 1-A-O because of his beliefs founded on the Harshmanite2 religion.


4
The briefs, appendices, and records in the Parker and Harshman appeals are substantially identical.  The claims of error at the trial, the contentions on appeal, the cases in support of the contentions, and the arguments are virtually the same in both appeals.  The indictments, except for names of the defendants, are identical.


5
For these reasons, our decision in United States v. Parker controls our decision here.


6
For the reasons given in United States v. Parker, No. 13585, the judgment in this cause is affirmed.



1
 50 U.S.C.A. Appendix 462


2
 The Church of Jesus Christ, Sullivan, Illinois